DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 12, 2021. The application contains claims 1-20: 
Claims 1, 3-6, 8, 10, 12, 13, 15, 16, 18, and 20 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on August 12, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendments to claims 1, 10, and 16 are acknowledged and the corresponding claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The claim amendments are acknowledged and the 35 USC 112 claim rejections are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 102 & 103

Applicant’s argument with respect to the examiner’s official notice made for claims 5, 12, and 18 are addressed below with new prior art.
Please refer to the updated 35 U.S.C. 102 and 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the reading process" in line 8. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 13 is indefinite and rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmuck et al. (US 6023706 A).

With regard to claim 1,
Schmuck teaches
a method of isolating concurrent read and write transactions on a file by a plurality of processes (Col. 30, lines 29-35), the method comprising: 
providing, by a processor (all computers have a processor), a shared lock of file stat data for the file to the plurality of processes (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-57: a “ro” (read only) lock mode corresponds to “a shared lock”, multiple nodes that concurrently access the same file metadata correspond to “a plurality of processes”), the file stat data representing metadata for the file, the file stat data and the file being stored in a first storage area (Col. 16, lines 1-29: a file structure, which includes both the file data itself and the file metadata, may reside on one disk, wherein the one disk corresponds to “a first storage area”. Col. 30, lines 47-67; Col. 31, lines 48-50: the metanode only keeps a cached copy of the metadata and handles all the I/O activity of the metadata from and to the disk on which the metadata reside), wherein each of the plurality of processes is configured to concurrently copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and the corresponding metadata update is stored in each respective node before being sent to the metanode); 
providing, by the processor, an upgrade lock of the file stat data (Col. 32, lines 6-57: “ww” (weak write), which can co-exist with “ro” (read only), corresponds to “an upgrade lock”);
obtaining each stored update of the file stat data for each of the plurality of processes from a corresponding second storage area (Col. 31, lines 22-30: all nodes send their updated metadata to the metanode); 
merging each obtained stored update of the file stat data from the second storage area with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically storing the merged file stat data in the file stat data in the first storage area (Col. 31, lines 26-29: metanode flushes file metadata to the disk every N seconds. Col. 32, lines 6-57: at most one metanode write token at any time ensures atomicity).

With regard to claim 2,
Schmuck further teaches
the method of claim 1, wherein the copied portion for each of the plurality of processes is stored separately from the copied portions stored by other processes of the plurality of processes (Col. 31, lines 5-9: each node keeps a cached copy of the metadata which is separate from all other nodes).  

With regard to claim 3,
Schmuck further teaches
the method of claim 1, wherein merging each obtained stored update with the file stat data from the first storage area comprises: 
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”).  

With regard to claim 4,
Schmuck further teaches
the method of claim 1, wherein merging each obtained stored update with the file stat data from the first storage area comprises: 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55).  

With regard to claim 7,
Schmuck further teaches
the method of claim 1, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  

With regard to claim 8,
Schmuck further teaches
the method of claim 1, further comprising: 
while a first writing process is writing to the file in a first transaction, 
obtaining, by a second writing process, the shared lock of the file stat data; 
obtaining, by the second writing process, a shared pointer of at least a portion of the file stat data; 
writing, by the second writing process, to the file in a second transaction; 
storing an update of the file stat data for the second transaction in a second storage area associated with the second writing process; 
releasing, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
committing the second transaction; and 
releasing, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode. The remaining limitations have been address in the parent claim). 
 
With regard to claim 9,
Schmuck further teaches
the method of claim 8, further comprising: 
while the second writing process is writing to the file, reading from the file by a reading process (Col. 30, lines 36-39: nodes read and write to different areas of the file with appropriate lock on the sections).  

With regard to claim 10,
Schmuck teaches
a computer system for isolating concurrent read and write transactions on a file by a plurality of processes (Col. 30, lines 29-35), the computer system comprising: 
a processor (all computers have a processor); 
a computer-readable medium storing instructions that are operative when executed by the processor to: 
provide a shared lock of file stat data for the file to the plurality of processes (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-57: a “ro” (read only) lock mode corresponds to “a shared lock”, multiple nodes that concurrently access the same file metadata correspond to “a plurality of processes”), the file stat data representing metadata for the file, the file stat data and the file being stored in a first storage area (Col. 16, lines 1-29: a file structure, which includes both the file data itself and the file metadata, may reside on one disk, wherein the one disk corresponds to “a first storage area”. Col. 30, lines 47-67; Col. 31, lines 48-50: the metanode only keeps a cached copy of the metadata and handles all the I/O activity of the metadata from and to the disk on which the metadata reside), wherein each of the plurality of processes is configured to concurrently copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and the corresponding metadata update is stored in each respective node before being sent to the metanode); 
provide an upgrade lock of the file stat data (Col. 32, lines 6-57: “ww” (weak write), which can co-exist with “ro” (read only), corresponds to “an upgrade lock”);
obtain each stored update of the file stat data for each of the plurality of processes from a corresponding second storage area (Col. 31, lines 22-30: all nodes send their updated metadata to the metanode); 
merge each obtained stored update of the file stat data from the second storage area with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically store the merged file stat data in the file stat data in the first storage area (Col. 31, lines 26-29: metanode flushes file metadata to the disk every N seconds. Col. 32, lines 6-57: at most one metanode write token at any time ensures atomicity).

With regard to claim 11,
Schmuck further teaches
the computer system of claim 10, wherein copying at least a portion of the file stat data into the second storage area comprises: 
copying data including timestamp, file size, and a number of blocks for the file into the second storage area (Col. 30, lines 40-42: file access and modification times correspond to “timestamp”, and the addresses of the file’s data blocks inherently teaches “a number of blocks for the file”).  

With regard to claim 14,
Schmuck further teaches
the computer system of claim 10, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  
  
With regard to claim 15,
Schmuck further teaches
the computer system of claim 10, wherein the instructions are further operative to: 
while a first writing process is writing to the file in a first transaction, 
obtain, by a second writing process, the shared lock of the file stat data; 
obtain, by the second writing process, a shared pointer of at least a portion of the file stat data; 
write, by the second writing process, to the file in a second transaction; 
store an update of the file stat data for the second transaction in a second storage area associated with the second writing process; 
release, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
commit the second transaction; and 
release, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode. The remaining limitations have been address in the parent claim). 
  
With regard to claim 16,
Schmuck teaches
a non-transitory computer storage medium having computer-executable instructions that, upon execution by a processor (all computers have a processor), cause the processor to at least perform operations to isolate concurrent read and write transactions on a file by a plurality of processes (Col. 30, lines 29-35), the operations comprising: 
providing, by a processor (all computers have a processor), a shared lock of file stat data for the file to the plurality of processes (Col. 31, lines 44-50, 62-67; Col. 32, lines 1-57: a “ro” (read only) lock mode corresponds to “a shared lock”, multiple nodes that concurrently access the same file metadata correspond to “a plurality of processes”), the file stat data representing metadata for the file, the file stat data and the file being stored in a first storage area (Col. 16, lines 1-29: a file structure, which includes both the file data itself and the file metadata, may reside on one disk, wherein the one disk corresponds to “a first storage area”. Col. 30, lines 47-67; Col. 31, lines 48-50: the metanode only keeps a cached copy of the metadata and handles all the I/O activity of the metadata from and to the disk on which the metadata reside), wherein each of the plurality of processes is configured to concurrently copy at least a portion of the file stat data into a second storage area associated with the process, complete a transaction associated with the file, and store an update of the file stat data for the completed transaction to the second storage area associated with the process (Col. 31, lines 44-50, 5-9: each node keeps a cached copy of the metadata which they read from the metanode, wherein the each node corresponds to “a second storage area”. Col. 31, lines 22-30: M nodes write to the same file in parallel, and all nodes send their updated metadata to the metanode, wherein each write to the file corresponds to “a transaction” and the corresponding metadata update is stored in each respective node before being sent to the metanode); 
providing, by the processor, an upgrade lock of the file stat data (Col. 32, lines 6-57: “ww” (weak write), which can co-exist with “ro” (read only), corresponds to “an upgrade lock”);
obtaining each stored update of the file stat data from a corresponding second storage area (Col. 31, lines 22-30: all nodes send their updated metadata to the metanode); 
merging each obtained stored update of the file stat data from the second storage area with the file stat data from the first storage area (Col. 4, lines 14-23: metadata node or metanode merges changeable metadata from multiple originating computer applications); and
atomically storing the merged file stat data in the file stat data in the first storage area (Col. 31, lines 26-29: metanode flushes file metadata to the disk every N seconds. Col. 32, lines 6-57: at most one metanode write token at any time ensures atomicity).

With regard to claim 17,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein copying at least a portion of the file stat data into the second storage area comprises: 
copying data including timestamp, file size, and a number of blocks for the file into the second storage area (Col. 30, lines 40-42: file access and modification times correspond to “timestamp”, and the addresses of the file’s data blocks inherently teaches “a number of blocks for the file”).  
 
With regard to claim 19,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein atomically storing the merged file stat data in the file stat data in the first storage area comprises: 
creating a new pointer for the file stat data (Col. 31, lines 44-50: the fact that the metanode can share updated file metadata information with other nodes indicates the establishment of means to access the updated file metadata, which reads on “creating a new pointer for the file stat data”).  
 
With regard to claim 20,
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein the computer-executable instructions further cause the processor to perform operations comprising: 
while a first writing process is writing to the file in a first transaction, 
obtaining, by a second writing process, the shared lock of the file stat data;  
obtaining, by the second writing process, a shared pointer of at least a portion of the file stat data; 
writing, by the second writing process, to the file in a second transaction; 
storing an update of the file stat data for the second transaction in a second storage area associated with the second writing process; 
releasing, by the second writing process, the shared pointer of the at least a portion of the file stat data; 
committing the second transaction; and 
releasing, by the second writing process, the shared lock of the file stat data (this limitation recites two key elements: concurrently write to the same file and concurrently read the metadata of the same file. Col. 30, lines 36-39 teaches concurrent writing to the same file: nodes write to different areas of the file with appropriate lock on the sections. As discussed in the parent claim, file metadata is managed and accessed separately from the file itself, and Col. 32, lines 11-31 teaches concurrent read of the metadata of the same file from the metanode via the ro (read-only) lock mode. The remaining limitations have been address in the parent claim). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmuck et al. (US 6023706 A), in view of FROST et al. (US 20120296872 A1).

With regard to claim 5,
As discussed regarding claim 1, Schmuck teaches all the limitations therein.
Schmuck does not explicitly teach

adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.
FROST teaches
the method of claim 1, wherein merging each obtained stored update with the file stat data from the first storage area comprises: 
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks ([0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck to incorporate the teachings of FROST to add a delta of a number of blocks to an initial number of blocks to determine a final number of blocks. Doing so would update file size to account for the number of blocks newly occupied due to updates to the file.

With regard to claim 12,
As discussed regarding claim 10, Schmuck teaches all the limitations therein.
Schmuck further teaches
the computer system of claim 10, wherein merging each obtained stored update with the file stat data from the first storage area comprises: 
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”); 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55);
Schmuck does not explicitly teach
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.  
FROST teaches
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks ([0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck to incorporate the teachings of FROST to add a delta of a number of blocks to an initial number of blocks to determine a final number of blocks. Doing so would update file size to account for the number of blocks newly occupied due to updates to the file.

With regard to claim 18,
As discussed regarding claim 16, Schmuck teaches all the limitations therein.
Schmuck further teaches
the non-transitory computer storage medium of claim 16, wherein merging each obtained stored update with the file stat data from the first storage area comprises:
selecting a maximum timestamp value for at least one timestamp selected from a list consisting of: 
atime, ctime, and mtime (Col. 30, lines 40-42: the metadata includes the file access and modification times, and the recited limitation is an inherent result of file metadata update because, when changeable metadata from multiple processes is merged by the metanode as discussed above, the file access and modification times will always be updated to the latest time which corresponds to “a maximum timestamp”); 
selecting a maximum file size value as a final file size value for the file (Col. 33, lines 48-55);
Schmuck does not explicitly teach
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks.  
FROST teaches
adding a delta of a number of blocks to an initial number of blocks to determine a final number of blocks ([0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmuck to incorporate the teachings of FROST to add a delta of a number of blocks to an initial number of blocks to determine a final number of blocks. Doing so would update file size to account for the number of blocks newly occupied due to updates to the file.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168